04/18/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs April 5, 2022

                MICHAEL BLAND v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Shelby County
                  No. 12-05597      James M. Lammey, Jr., Judge
                      ___________________________________

                          No. W2021-00897-CCA-R3-ECN
                       ___________________________________

In 2015, a Shelby County jury convicted the Petitioner, Michael Bland, of first degree
premeditated murder, and the trial court imposed a life sentence. On February 20,
2020, the Petitioner filed a petition for a writ of error coram nobis, alleging that newly
discovered evidence exists. After a hearing on the petition, the coram nobis court
issued an order denying the petition. The Petitioner appeals, arguing that the coram
nobis court erred by denying relief. The Petitioner asserts that newly discovered
evidence would have changed the outcome of the trial. After review, we affirm the
coram nobis court’s judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which CAMILLE R.
MCMULLEN and TIMOTHY L. EASTER, JJ., join.

Jason M. Matthews, Memphis, Tennessee, for the appellant, Michael Bland.

Herbert H. Slatery III, Attorney General and Reporter; Samantha L. Simpson, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Greg Gilbert,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION
                                        I. Facts

       A Shelby County grand jury indicted the Petitioner for the first degree
premeditated murder of H.T. Alston. On appeal from the denial of post-conviction relief,
this court summarized the facts presented at trial as follows:

            Prior to his murder, the victim allegedly robbed Petitioner during a
      dice game. On July 12, 2012, Petitioner and his brother, David Bland,
      armed themselves after Petitioner spotted the victim upon the victim’s
      return to his residence. Petitioner and David Bland were with Christopher
      Williams at the time. Mr. Williams claimed that Petitioner planned to shoot
      the victim in the legs and rob him. Mr. Williams recalled that he and David
      Bland remained on a side street while Petitioner waited for the victim in a
      concealed spot. When the victim approached, Petitioner fired at him
      multiple times.

             Decorrio Morgan, a neighbor, heard a gunshot and saw Petitioner
      and another man standing over the victim. Mr. Morgan initially stated that
      he observed Petitioner shoot the victim. In a statement to prosecutors, he
      stated that it was Mr. Williams who shot the victim, but at trial he was
      certain that Petitioner shot the victim. Rosie Mae Fason lived in the area
      and testified that she heard gunshots and saw two African American men
      run through the alley. Francie Hunt, another neighbor, testified that she
      passed Petitioner, Mr. Williams, and another man. Ms. Hunt testified that
      the men were carrying guns and that she heard Petitioner state, “I shot that
      bitch.” Jessica Bland, Petitioner’s sister, testified that she drove Petitioner
      to another sister’s house on the day of the shooting. Ms. Bland admitted
      that her testimony at trial differed from her pretrial statements to police.
      She admitted that she told police that she was aware that the victim robbed
      her brothers during a dice game. Ms. Bland informed police that after the
      robbery, Petitioner stated that he was going to “beat that boy.”

Michael Bland v. State, No. W2020-00454-CCA-R3-PC, 2021 WL 274769, at *1 (Tenn.
Crim. App. Jan. 26, 2021), no perm. app. filed (citations omitted).

       The jury convicted the Petitioner of first degree premeditated murder, and the trial
court imposed a life sentence. This court affirmed the Petitioner’s conviction on appeal.
State v. Michael Bland, No. W2014-00991-CCA-R3-CD, 2015 WL3793697 at *1 (Tenn.
Crim. App. June 16, 2015), perm. app. denied (Tenn. Oct. 15, 2015). The Petitioner
unsuccessfully sought post-conviction relief based upon ineffective assistance of counsel.
Michael Bland v. State, 2021 WL 274769, at *1.

       On February 20, 2020, the Petitioner filed a petition for writ of error coram nobis,
alleging newly discovered evidence. In support, he attached a summary of an October
28, 2016 police interview with Christopher Williams and an undated hand-written letter
from Mr. Williams. The police interview was at Mr. Williams’s request and addressed
numerous other crimes, most of which the police were unable to verify. The portion
relevant to the Petitioner’s appeal reads as follows:

                                            2
              Williams claimed to have killed HT Austin [sic] on July 12, 2012.
       This case was researched and [the Petitioner] was convicted of that crime
       and Williams was a witness in that case. Williams went on to say that we
       should let [the Petitioner] out of jail since he was the one that did it.
       (NOTE: This case was also researched by Sgt. Kelly and Lt. A Mullins
       #5592 as we discussed this and all of the witnesses identified [the
       Petitioner], who does NOT look similar to [Williams], with the biggest
       difference being that [the Petitioner] had a low haircut at the time and
       Williams had shoulder length dreads.)

The undated hand-written letter signed by Mr. Williams, stated that the reason Mr.
Williams testified against the Petitioner at trial was due to statements, he believed were
made by the Petitioner, shown to him following his arrest for robbery. Upon learning
from one of the Petitioner’s cellmates that the Petitioner had not made those statements,
Mr. Williams expressed a willingness to speak with the Petitioner’s attorney. He wrote “I
love yo bra and I’ma do everything I can to help you get out.”

       The coram nobis court held a hearing where two witnesses were called. The first,
Mr. Williams, invoked his Fifth Amendment right to remain silent. The other witness
was Memphis Police Department Sergeant Eric Kelly. Sergeant Kelly conducted the
October 28, 2016 police statement with Mr. Williams. During the interview, Mr.
Williams confessed to four different homicides, one of which was the homicide in this
case. Mr. Williams claimed that he, not the Petitioner, fatally shot the victim with a .45
caliber gun. Police were unable to verify much of Mr. Williams’s statement, which
involved four homicides, five or six shootings, and robberies.

        Sergeant Kelly recalled that Mr. Williams was present at the time of the victim’s
murder in this case and that Mr. Williams had subsequently identified the Petitioner in a
photographic lineup. During the 2016 interview with Sergeant Kelly, Mr. Williams
initially stated that he implicated the Petitioner because they had “got into it about
something.” When the police questioned that Mr. Williams had gotten into a fight with
the Petitioner during the short period between the shooting and the Petitioner’s arrest, Mr.
Williams changed his story. He stated that he implicated the Petitioner in the shooting
because he had thought the Petitioner “was going to snitch on [him].” Sergeant Kelly
believed Mr. Williams’s recantation of his trial testimony to be false. He noted that the
details of the crime Mr. Williams provided would have been known to him as a witness
to the crime and also that other State witnesses had identified the Petitioner as the
shooter.

      Mr. Williams was charged and convicted (February 14, 2019) for one of the
homicides he confessed to during the 2016 interview. Sergeant Kelly explained that
                                             3
often when a defendant realizes they are “going to jail for a long time,” they attempt to
help other inmates by confessing to other crimes. Mr. Williams admitted to
communicating with the Petitioner before Mr. Williams was taken into custody on the
unrelated 2019 murder conviction. Police investigation following the 2016 interview
indicated that the majority of offenses for which Mr. Williams confessed, he had not
committed.

      In a subsequent order, the coram nobis court made the following findings:
              Applying the law to the facts of the present case, Petitioner fails to
      satisfy the requirements necessary to obtain relief through issuance of writ
      of error coram nobis. This Court does not find that the new evidence
      presented may have resulted in a different result at trial for the following
      reasons:

             First, the testimony given by Mr. Williams was under oath, and the
      statement given to police officers was not. Because of this, this Court gives
      deference to the testimony given under oath. Testimony given under oath
      is presumed to be truthful or at least given under good faith. The statement
      given to police officers is not presumed to be truthful because it was not
      given under oath. Furthermore, his trial testimony was corroborated.

            Second, the jury at the original trial was given an instruction that Mr.
      Williams may be an accomplice, and because of this the jury had already
      considered whether Mr. Williams was actively involved.

             Third, [the Petitioner] was seen, by independent witnesses, at the
      crime scene, holding a gun, and shooting at the victim. The jury was
      instructed that they were to determine whether [the Petitioner], or one for
      whom he is criminally responsible committed this homicide. Had Mr.
      Williams given his confession before the trial, Mr. Williams most assuredly
      would have been indicted as a co-defendant and [the Petitioner] would have
      been convicted without Williams’ testimony. It is also doubtful Mr.
      Williams’ statement would have been admissible.

             Fourth, Mr. Williams pled the Fifth and refused to testify at the Error
      Coram Nobis hearing, and because of this it is logical that he would have
      refused to testify at the trial as well. Under criminal responsibility for the
      actions of another, who the shooter was would have been irrelevant.
      Incidentally, because the jury was instructed that Mr. Williams may be an
      accomplice and that the [Petitioner], or one for whom he is responsible,
      could be found guilty of murder first degree, coupled with the facts of the
                                            4
case and the defense offered at trial there is a good argument that the
evidence offered may not in fact be new. The jury considered Mr. Williams
may have been the shooter as he was properly identified to the jury as
possibly an accomplice.

        Fifth, there were three other witnesses at the original trial that
testified that the Petitioner was the one who was the shooter or was
responsible for the victim’s death. One of the witnesses, Decorrio
Morgan, who was a neighborhood resident and friend of the victim,
testified at the original trial that he was walking to the “College Park.”
When he was about halfway down the street, he heard a gunshot. When he
turned around he saw the Petitioner and a second man standing over the
victim. Mr. Morgan testified that the Petitioner had a gun in his hand, and
he saw the Petitioner shooting the victim. Mr. Morgan further testified that
he identified the Petitioner as the shooter in the photographic array, and that
Petitioner was the only one he saw with a gun that day.

       The second witness, Rosie Mae Fason, who was the victim’s aunt,
also testified at the original trial. She testified that she was standing outside
the door to her house, located near Orleans and Williams, when she heard
gunshots and reacted by running inside and “hitting the floor.” When the
shooting stopped, she got up, looked out the door, and saw two African-
American men running through the alley. She further testified that one of
the men was wearing a yellow shirt and carrying a black gun, and the other
was wearing a white shirt.

       The third witness, Francie Hunt, who was a neighborhood resident,
also testified at the original trial. She testified that on the day of the
incident, she was walking home from her godfather’s house on Williams
Street when the victim stopped her to ask for a light. Afterward, she was
continuing on her way through the “cut” when she passed by the Petitioner,
Mr. Williams, and “Day- Day” who were armed with guns. She was
familiar with the men, and when she saw them with the guns, she knew
what was going on. She testified that when she got to the door of her
house, she heard three or four gunshots, and turned around and saw the
same three men running back carrying their guns, and overheard the
Petitioner say, “we got that b****.” All three witnesses testified at the
original trial, under oath, and, therefore, all three witness’s testimony are
considered true and made in good faith.



                                       5
              Lastly, the trial judge must first consider the recanted testimony and
       be reasonably well satisfied with its veracity. Vasques, 221 S.W.3d at 527.
       Furthermore, the assessment of witness credibility is left to the sound
       discretion of the lower court. Id. Here, this Court is not reasonably satisfied
       that the original testimony was false and that the new confessions were
       true; quite the contrary. This Court bases its decision on the fact that most
       of the statements Mr. Williams made to the police cannot be corroborated.
       Mr. Williams had confessed to multiple other homicides when he talked to
       the detectives. Lieutenant Kelly testified as to how Mr. Williams would
       have been about 11 or 12 for the some of the homicides that he had
       confessed to, and how some of the homicides could not be verified no
       matter how hard detectives tried. Therefore, the veracity of Mr. Williams’
       statement is doubtful. It was not possible to corroborate any of the crimes
       he had confessed to except for the one to which Mr. Williams was accused,
       and subsequently convicted for.

              We don’t know the motive for Mr. Williams to admit to other
       homicides that could not be corroborated while confessing to the homicide
       to which he was subsequently convicted. He invoked the Fifth Amendment
       when given the opportunity to testify at the error coram nobis hearing. It
       seems likely his motive was to shed doubt on the veracity of his real
       confession.

               It is for these reasons that this Court is not satisfied that this new
       evidence may have resulted in a different result at trial. To the contrary this
       Court is confident Petitioner would have been convicted even if Mr.
       Williams had not testified at all and his statement was somehow provided
       to the jury.

It is from this judgment that that the Petitioner appeals.

                                        II. Analysis

       On appeal, the Petitioner contends that the trial court erred when it denied his
petition for writ of error coram nobis. He asserts that Mr. Williams’s testimony meets
the standard for granting coram nobis relief based upon recanted testimony. The State
counters that the coram nobis court correctly declined to grant the petition after
expressing doubt about the veracity of the witness’s testimony and finding that there was
no reasonable basis to conclude that, had Mr. Williams’s recanting of his testimony been
presented, that the result of the proceedings would be different.

                                              6
       A writ of error coram nobis is available to a defendant in a criminal prosecution.
T.C.A. 40-26-105(a) (2018). The decision to grant or to deny a petition for the writ of
error coram nobis on its merits rests within the sound discretion of the trial court. State v.
Ricky Harris, 301 S.W.3d 141, 144 (Tenn. 2010) (citing State v. Vasques, 221 S.W.3d
514, 527-28 (Tenn. 2007)). Tennessee Code Annotated section 40-26-105(b) provides, in
pertinent part:

       Upon a showing by the defendant that the defendant was without fault in
       failing to present certain evidence at the proper time, a writ of error coram
       nobis will lie for subsequently or newly discovered evidence relating to
       matters which were litigated at the trial if the judge determines that such
       evidence may have resulted in a different judgment, had it been presented at
       the trial.

        A writ of error coram nobis is an “extraordinary procedural remedy,” filling only a
“slight gap into which few cases fall.” State v. Mixon, 983 S.W.2d 661, 672 (Tenn.1999);
State v. Workman, 111 S.W.3d 10, 18 (Tenn. Crim. App. 2002). As previously noted by
this Court, “the purpose of this remedy ‘is to bring to the attention of the [trial] court
some fact unknown to the court, which if known would have resulted in a different
judgment.’” State v. Hart, 911 S.W.2d 371, 374 (Tenn. Crim. App. 1995) (quoting State
ex rel. Carlson v. State, 407 S.W.2d 165, 167 (Tenn. 1996)).

        To establish that he is entitled to a writ of error coram nobis, the Petitioner must
show: (a) the grounds and the nature of the newly discovered evidence; (b) why the
admissibility of the newly discovered evidence may have resulted in a different judgment
if the evidence had been admitted at the previous trial; (c) that the Petitioner was without
fault in failing to present the newly discovered evidence at the appropriate time; and (d)
the relief sought. Hart, 911 S.W.2d at 374-75. Affidavits should be filed in support of
the petition. Id. at 375.

        The grounds for seeking a petition for writ of error coram nobis are not limited to
specific categories, as are the grounds for reopening a post-conviction petition. Coram
nobis claims may be based upon any “newly discovered evidence relating to matters
litigated at the trial” so long as the petitioner also establishes that the petitioner was
“without fault” in failing to present the evidence at the proper time. Coram nobis claims
therefore are singularly fact-intensive. Unlike motions to reopen, coram nobis claims are
not easily resolved on the face of the petition and often require a hearing. Harris v. State,
102 S.W.3d 587, 592-93 (Tenn. 2003).

       The Petitioner’s petition for coram nobis relief is based on a claim of recanted
testimony. Recanted testimony may be considered newly discovered evidence under
                                              7
certain circumstances. See Mixon, 983 S.W.2d at 672. This court has concluded that a
trial court should only grant a writ of error coram nobis upon the basis of newly
discovered recanted testimony if:

      (1) the trial court is reasonably well satisfied that the testimony given by
      the material witness was false and the new testimony is true; (2) the
      defendant was reasonably diligent in discovering the new evidence, or was
      surprised by the false testimony, or was unable to know of the falsity of the
      testimony until after the trial; and (3) the jury might have reached a
      different conclusion had the truth been told.

State v. Ratliff, 71 S.W.3d 291, 298 (Tenn. Crim. App. 2001) (citing Mixon, 983 S.W.2d
at 673 n.17).

        Inherent in the determination of whether a petitioner is entitled to relief based
upon recanted testimony is the coram nobis court’s determination of whether the witness
recanting his or her testimony is credible. A petitioner is not entitled to coram nobis
relief based on recanted testimony unless the coram nobis court is reasonably satisfied
that the prior testimony was false and the present testimony is true. Ratliff, 71 S.W.3d at
298.

       In the case under submission, the trial court determined that Mr. Williams’s
recanting of his trial testimony was not credible. It noted that Mr. Williams’s 2016
statements were uncorroborated; thus, the court credited Mr. Williams’s trial testimony
implicating the Petitioner. The court also noted that the jury was instructed that Mr.
Williams may have been an accomplice, “and because of this the jury had already
considered whether Mr. Williams was actively involved.” The coram nobis court
questioned whether the testimony would have been admitted at trial but concluded that it
would not have changed the outcome.

        In light of Mr. Williams’s invocation of his right to remain silent at the coram
nobis hearing, the trial court determined that it was likely Mr. Williams would not have
elected to implicate himself under oath at trial. The coram nobis court was able to see
and hear Mr. Williams’s testimony at the trial and the testimony presented at the
evidentiary hearing and was in the best position to evaluate his credibility. “[A]ppellate
courts do not reassess credibility determinations.” Dellinger v. State, 279 S.W.3d 282,
292 (Tenn. 2009). Additionally, there was other evidence, including three eyewitness
accounts, inculpating the Petitioner in this murder. In our view, the coram nobis court
based its conclusion on a reasonable assessment of the evidence, and the Petitioner is not
entitled to relief.

                                            8
                                    III. Conclusion

      In accordance with the foregoing reasoning and authorities, we conclude that the
coram nobis court did not err when it denied the Petitioner’s petition for writ of error
coram nobis.



                                           ____________________________________
                                           ROBERT W. WEDEMEYER, JUDGE




                                           9